Exhibit 10.18(b)
 
 
FIRST AMENDMENT TO LEASE
 


 
This First Amendment to Lease (“Amendment”) is made and entered into as of this
4th  day of November, 2011 (the “Effective Date”) by and between NetView 5 and 6
LLC (“Landlord”) and Dyax Corp (“Tenant”).
 
BACKGROUND
 
A. Landlord and Tenant entered into an office lease dated July 14, 2011 (the
“Lease”) for premises (the “Original Premises”) containing approximately 44,568
rentable square feet on the 2nd and 3rd floors of the building located at 55
Network Drive, Burlington, Massachusetts (the “Building”), as shown on Exhibits
A and A-1 to the Lease.
 
B. Tenant desires, and Landlord has agreed, to enlarge the Original Premises by
the inclusion of other rentable space in the Building on the third floor, shown
cross-hatched as the “Additional Tenant Space” on the plan attached hereto as
Exhibit A  (the “Additional Space”).
 
NOW THEREFORE, in consideration of the Additional Space and the mutual
agreements contained herein, the parties agree as follows:
 
1. The recitals set forth above are hereby incorporated by
reference.  Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Lease.
 
2. As of the Effective Date, the Original Premises shall be enlarged by the
inclusion of the Additional Space. The Additional Space shall be leased to
Tenant in “as-is” condition, on all the same terms and conditions of the Lease,
as hereby amended, for a term commencing on the Effective Date and running
co-terminously with the Term of the Lease, to expire on the Expiration
Date.  Tenant acknowledges that Landlord has no obligation to construct or
prepare the Additional Space for Tenant’s use or occupancy and that Landlord has
made no representations or warranties as to the condition or suitability of the
Additional Space for Tenant’s use.
 
3. In implementation of the inclusion of the Additional Space, Section 1.1 of
the Lease, the Reference Data, shall be amended as follows, as of the Effective
Date:
 
a.  
The definition of “Premises” is deleted and the following is substituted in its
place:

 
“A portion of the 3rd floor of the Building comprised of approximately 44,343
rentable square feet and a portion of the 2nd floor of the Building comprised of
approximately 397 rentable square feet, substantially as shown on Exhibit A and
Exhibit A-1 attached to the Lease.”
 
b.  
The definition of the “Rentable Floor Area of Premises” is deleted and the
following is substituted in its place:  “44,740 rentable square feet.”

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.18(b)
 
 
c.  
The definition of the “Tenant’s Percentage” is deleted and “34.23%” is
substituted in its place.

 
d.  
The rent schedule for the Annual Fixed Rent Rate1 is deleted and the following
is substituted in its place:

 

   
Commencement Date – Rent Commencement Date:
$0.00
Rent Commencement Date through 2nd Lease Year:
$1,386,936.00
3rd and 4th Lease Years:
$1,498,788.00
5th and 6th Lease Years:
$1,588,272.00
7th and 8th Lease Years:
$1,677,756.00
9th and 10th Lease Years:
$1,767,228.00



 
e.  
The rent schedule for the Monthly Fixed Rent Rate is deleted and the following
is substituted in its place:

 

   
Commencement Date – Rent Commencement Date:
$0.00
Rent Commencement Date through 2nd Lease Year
$115,578.00
3rd and 4th Lease Years:
$124,899.00
5th and 6th Lease Years:
$132,356.00
7th and 8th Lease Years:
$139,813.00
9th and 10th Lease Years:
$147,269.00



 
4. Exhibit A to the Lease is hereby deleted, and Exhibit A attached hereto is
substituted in its place.



--------------------------------------------------------------------------------

1 The Annual Fixed Rent Rate and the Monthly Fixed Rent Rate set forth herein
are net of electricity charges, which shall be paid for by Tenant during the
Term commencing as of the Commencement Date, in accordance with Section 4.2.5 of
the Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.18(b)
 
 
5. Landlord and Tenant confirm that the final construction schedule for the Base
Building Work and the Tenant’s Work has been approved by the parties. The
parties agree that while Section 3.2(c) of the Lease contemplates that the final
approved construction schedule will be attached to the Lease as Exhibit I, the
full size copy is too large to attach to the Lease and a reduced copy is
illegible.  Accordingly, all references in the Lease to “Exhibit I” and the
“Construction Schedule” shall mean that certain construction schedule prepared
by Jones Lang LaSalle Construction, entitled “Project: Dyax Preliminary Schedule
11 Dated 9/22/11,” a full sized copy of which is on file in Landlord’s
management office.
 
6. This Amendment may be executed in multiple counterparts, any one of which
shall constitute a complete agreement binding on all parties.
 
7. As hereby amended, the Lease is ratified and confirmed in all respects and
shall continue in full force and effect.
 
IN WITNESS WHEREOF, Landlord and Tenant have each duly executed this Amendment
as of the Effective Date.
 
NETVIEW 5 AND 6 LLC, a Delaware limited liability company


 
By:
NetView Investments LLC,

 
a Delaware limited liability company,
its Manager

 


 
By:
NetView Holdings LLC,

 
a Massachusetts limited liability company, its Manager


 
 
By:
Nordblom Development Company, Inc.,

 
a Massachusetts corporation,

 
its Manager

 
 
 
 
By: /s/ Ogden Hunnewell

 
Name: Ogden Hunnewell

 
Title: E.V.P.

 
DYAX CORP

 
By: /s/ Mark Sawyer
Its: SVP Tech. Ops.
Hereunto duly authorized

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.18(b)
 
 
GRAPHIC [ex1018bgraphic.jpg]